DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed June 27th, 2022 has been entered. Claims 1-3, 5-9, 16-17 and 20 have been amended. Claim 4 has been canceled. Claims 1-3, 5-11, 13, 16-17 and 20-21 remain pending. 
Allowable Subject Matter
Claims 1-3, 5-11, 13, 16-17 and 20-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 20 recite an item sorting system and method, respectively, wherein the second area is an annular area, and the first area is located in an inner annular area of the second area. 
This recitation of a second area being annular and the first area located in the inner annular area of the second area, in combination with the limitations in claims 1 and 20 such as, a moving transport apparatus which is configured to transport the item within a second area, a scheduling area which is located between the second area and the third area, and the moving transport apparatus which is configured to enter the scheduling area from the second area, pass through the scheduling area to deliver the to-be-sorted item to the item receiving apparatus and then leave the scheduling area, were not seen in the searched prior art. Prior art commonly showed an annular conveyor belt configured to transport items within a second area, which sorted items to a third area partially or totally surrounding the second area. The details of the sorting system and method recited herein, in combination with all of the limitations provided in claims 1 and 20, were not seen in the searched prior art. 
Claims 2-3, 5-11, 13, 16-17 and 21 are allowable as they are dependent upon claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Molly K Devine whose telephone number is (571)270-7205. The examiner can normally be reached Mon-Fri 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.K.D./               Examiner, Art Unit 3653                 

/MICHAEL MCCULLOUGH/               Supervisory Patent Examiner, Art Unit 3653